United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3053
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Juan Rene Sainz-Ortega,                  *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 20, 2006
                                 Filed: August 4, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Juan Rene Sainz-Ortega guilty of three drug offenses and of
failing to appear for trial. The district court1 sentenced him to a total of 246 months
in prison and 10 years of supervised release. On appeal, Sainz-Ortega argues that the
district court erred by denying him safety-valve relief.

       We conclude that the district court did not clearly err in denying safety-valve
relief. See United States v. White, 447 F.3d 1029, 1032 (8th Cir. 2006) (standard of

      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
review). The question was whether Sainz-Ortega’s prior drug conviction was related
to his instant drug convictions as relevant conduct within the meaning of U.S.S.G.
§§ 1B1.3, 4A1.1, and 4A1.2. The answer to that question turned on a credibility
determination by the district court regarding Sainz-Ortega’s testimony at the
sentencing hearing about his prior drug conviction. The district court’s decision not
to believe Sainz-Ortega’s testimony is virtually unreviewable on appeal, and we have
no cause to disturb it in the circumstances presented here. See Anderson v. City of
Bessemer City, 470 U.S. 564, 575 (1985).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -2-